Citation Nr: 9924868	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  The veteran reportedly he had active 
military service from December 1950 to December 1952.

The veteran requested a hearing before a Member of the Board 
sitting at the RO.  The veteran was notified that such a 
hearing had been scheduled, but he did not report for the 
hearing.  The hearing request is therefore waived and the 
Board will thus proceed with appellate review at this time.  
See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has the following nonservice-
connected disability ratings: 40 percent for limitation of 
motion of the lumbar spine due to history of disc surgery at 
L4-L5; 30 percent for respiratory impairment with dyspnea; 30 
percent for essential hypertension with mild right-sided 
heart failure; 20 percent for history of colon cancer, status 
post resection; zero percent for bilateral leg and knee 
problems; and zero percent for ulcers.  His combined 
nonservice-connected disability evaluation is 80 percent.

3.  The veteran is not blind as defined by VA regulations, is 
not a patient in a nursing home, does not require frequent 
adjustment of any special prosthetic or orthopedic 
appliances, and is not bedridden.

4.  The objective evidence does not indicate that the veteran 
is currently unable to dress and feed himself, to attend to 
the wants of nature, or to keep himself ordinarily clean and 
presentable, nor is there evidence that he requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.

5.  The veteran has no disability that warrants a 100 percent 
schedular evaluation, nor is he housebound by reason of his 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly pension is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  

The veteran contends that he is entitled to special monthly 
pension benefits based on his nonservice-connected 
disabilities.  Need for aid and attendance means being 
helplessness or so nearly helpless as to require the regular 
aid and attendance of another person.  A veteran will be 
considered in need of regular aid and attendance if he or she 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in    § 3.352(a).  
See 38 C.F.R. § 3.351(b) and (c).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
basic criteria will be accorded consideration in determining 
the need for regular aid and attendance: the inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; and the 
inability to attend to the wants of nature; or the 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

In addition, being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  However, the fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.; 
see also Turco v. Brown, 9 Vet. App. 222 (1996).

Where a veteran does not qualify for special monthly pension 
benefits based on the need for regular aid and attendance of 
another, benefits may be authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  38 C.F.R. § 3.351(d).  A veteran is considered 
housebound if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, excluding unemployability under Section 
4.17, he or she has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is "permanently housebound" by reason of 
disability or disabilities.  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Id.

In this case, the veteran's disabilities are all nonservice-
connected.  They include: limitation of motion of the lumbar 
spine due to history of disc surgery at L4-L5, rated as 40 
percent disabling; respiratory impairment with dyspnea, rated 
as 30 percent disabling; essential hypertension with mild 
right-sided heart failure, rated as 30 percent disabling; 
history of colon cancer with resection, rated as 20 percent 
disabling; bilateral leg and knee problems and ulcers, each 
rated as noncompensably (zero percent) disabling.  The 
veteran's combined disability evaluation is 80 percent.  See 
38 C.F.R. § 4.25 (1998).  In April 1994, the RO found the 
veteran to be permanently and totally disabled for pension 
purposes as a result of his nonservice-connected 
disabilities, which was affirmed in a November 1994 rating 
decision.  The veteran now claims that the foregoing 
disabilities are severe enough in the aggregate to warrant 
special monthly pension. 

The evidence does not indicate that the veteran meets either 
of the first two criteria set forth in 38 C.F.R. § 3.352(a) 
for aid and attendance benefits.  First, there is no evidence 
that the veteran is a patient in a nursing home because of 
mental or physical incapacity.  The veteran has indicated in 
several written statements that he lives alone.  In addition, 
no visual impairment is noted in the record, and indeed the 
veteran had not alleged that he suffers from any such 
impairment. 

The question remains, however, as to whether the veteran's 
disabilities entitle him to special monthly pension based 
upon aid and attendance as a factual matter.  The veteran 
essentially maintains that he meets the criteria under 38 
C.F.R. § 3.352(a) due to the fact that he was provided a 
wheelchair by the VA in May 1997.  He also maintained in 
several written statements that he had been paying someone 
$20 twice a week to come in and clean his apartment, provide 
transportation to the VA, and to go to the store to buy 
groceries.  Despite this assistance, the Board concludes that 
the veteran does not require the regular aid and attendance 
of another person as defined under 38 C.F.R. § 3.352(a).  

In denying the veteran's claim, the RO considered a VA 
hospitalization report dated in October 1996.  The veteran 
was admitted at that time for complaints of pain in his left 
knee which began ten days prior to admission.  On further 
questioning, it was noted that the veteran suffered from 
shortness of breath and appeared to be in mild to moderate 
distress.  Shortness of breath was present at rest and 
exaggerated on mild to moderate exercise.  No pleuritic chest 
pain was reported.  The diagnoses on admission were (1) 
chronic obstructive pulmonary disease (COPD) with right-sided 
failure, secondary to pulmonary hypertension; (2) rule out 
deep vein thrombosis of the left lower extremity; (3) history 
of peptic ulcer disease status-post back surgery, secondary 
to disk prolapse some years ago (1966); (4) sigmoid colon 
cancer, Stage B1, status-post treatment; and (5) obesity.  

On physical examination, the veteran's weight was recorded as 
212 pounds.  (VA outpatient treatment report dated in May 
1997 recorded the veteran's height to be 5'3".)  Blood 
pressure was 130/70.  Both lower extremities showed pulses to 
be present and 2+ edema.  There was fullness of both knees 
surrounding the kneecaps and minimal swelling of the left 
knee.  Measurement of both calves showed equal circumference.  
Neurological examination disclosed that cranial nerves were 
intact.  Motor strength was normal in all extremities, and he 
was intact on sensory examination.  It was noted that the 
initial priority for treatment purposes was the veteran's 
COPD with probable pulmonary hypertension and right-sided 
failure.  No evidence of deep venous thrombosis was shown.  
The veteran's edema and shortness of breath were relieved 
within 48 to 72 hours after being started on diuretics and 
potassium.

The veteran was hospitalized again at a VA facility in April 
1997 for complaints of severe right lower extremity pain, 
particularly at the right hip area, after falling down.  The 
veteran said he had been unable to walk for the prior few 
days.  It was noted that the veteran was morbidly obese, and 
he had a history of COPD and mild failure.  He also reported 
an inability to move due to his weight.  The veteran was thus 
admitted for management of his mild failure and for pain 
management of the right lower extremity.  The diagnoses on 
admission were (1) alcohol dependence; (2) nicotine 
dependence; (3) morbid obesity with essential hypertension 
and mild right-sided heart failure; (4) status post fall with 
right hip pain with no fracture or dislocation; and (5) 
chronic obstructive pulmonary disease.

On physical examination, the veteran weighed 220 pounds.  His 
blood pressure was 150/68.  His lungs were clear with a few 
rales present.  The extremities demonstrated minimal edema, 
with no cyanosis, clubbing or pulses present.  On 
neurological examination, the cranial nerves were intact; 
speech was normal, alert and oriented; and he was able to 
move all four extremities.  Strength was 4/5 in the right 
lower extremity and 5/5 in the left.  Sensory examination was 
intact.  Straight leg raising was positive.  He was unable to 
raise his right lower extremity on the day of admission.  
Reflexes were 2+ throughout.  There was significant 
improvement in his edematous status after being placed on 
various medications.  The veteran was able to walk normally 
shortly after being admitted, and he was advised to start an 
exercise program at home.  Blood pressure was also controlled 
with medication.  

The veteran sought outpatient treatment by the VA for his 
various nonservice-connected disabilities.  An April 1997 
treatment report noted the veteran's complaints of paralysis 
of the right leg and pain radiating from the right hip to the 
foot.  According to the veteran, he suffered from abdominal 
pain caused by his ulcers flaring up.  On physical 
examination, however, no evidence of paralysis of either 
lower extremity was shown.  In reports dated in May 1997, it 
was noted that the veteran was provided a wheelchair "for 
distance."  His problems were noted to be obesity, 
hypertension, COPD, and a disability of the lumbar spine.  
Physical examination revealed that the veteran was 5'3" and 
weighed 215 pounds.  Blood pressure was 142/68.  His 
extremities demonstrated good sensation and normal tone.  It 
was noted that he was able to ambulate very short distances.  
His activities of daily living were considered normal without 
assistance.  The assessment was mild congestive heart failure 
secondary to COPD, obesity and hypertension.  

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly 
compensation on the basis of being housebound or in need of 
regular aid and attendance.  The evidence does not establish 
that the veteran is blind for VA purposes, bedridden, a 
patient in a nursing home, or that he requires the frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of a disability cannot be done without aid.  

Furthermore, the clinical evidence does not indicate that the 
veteran's disabilities functionally preclude him from being 
able to dress and feed himself, attend to the wants of 
nature, or keep himself ordinarily clean and presentable.  
The Board has considered the veteran's statements that he 
pays someone $20 twice a week to come in and clean his 
apartment, provide transportation to the VA, and to go to the 
store to buy groceries.  While this indicates that the 
veteran's disabilities may interfere with his ability to 
perform certain household chores, the evidence does not show 
that he is unable to dress and feed himself, attend to the 
wants of nature, or keep himself ordinarily clean and 
presentable.  Indeed, the veteran has made no such 
allegations.

In addition, the veteran is not objectively shown to require 
the care or assistance of another on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  The April 1997 VA hospitalization report 
noted that the veteran was admitted for right lower extremity 
pain after falling.  However, there is no indication in the 
record that his fall resulted because he was unable to 
protect himself from the hazards of daily living, and no 
extensive history of falling down is shown in the record.  
The Board further notes that no evidence has been submitted 
indicating that the veteran requires another person to make 
frequent adjustments to his wheelchair, which was provided 
for ambulating long distances.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of special monthly compensation based on 
the need for regular aid and attendance of another person. 

The remaining question is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
As noted above, the veteran does not have a disability rated 
as 100 percent disabling.  The Board has carefully reviewed 
the record and finds that the ratings assigned the veteran's 
various nonservice-connected disabilities are appropriate 
under the VA Schedule for Rating Disabilities, and that no 
single disorder warrants a 100 percent disability rating.  
Thus, there is no schedular basis for granting the veteran 
housebound benefits.  

Moreover, despite the veteran's various disabilities, he 
appears capable of ambulating unassisted.  At the time of his 
admission in April 1997, the veteran said he had been unable 
to walk for several days prior to admission.  Nevertheless, 
findings on examination revealed only minimal edema, reflexes 
of 2+, strength of 4/5 for the right lower extremity and 5/5 
for the left, and no clubbing or cyanosis present.  The 
veteran was also able to walk shortly after being placed on 
medication.  Further, although the veteran was provided a 
wheelchair in May 1997 after injuring his right lower 
extremity, it appears such was needed only for ambulating 
long distances.  Examination at that time also revealed no 
objective evidence of paralysis, as alleged by the veteran.  
The Board therefore finds no basis to conclude that the 
veteran's disabilities confine him to his dwelling and the 
immediate premises.  

In conclusion, there is no reasonable basis upon which to 
predicate a grant of special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  In reaching this decision, the 
Board has considered the applicability of the doctrine of 
reasonable doubt.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b).  The 
veteran, of course, is free to reopen his claim for special 
monthly pension at any time, particularly if his disability 
picture changes significantly.  

ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

